Citation Nr: 0403150	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for claimed residuals of a 
low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1971 to February 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the RO. 

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in June 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran asserts that he has current residuals of a low 
back injury in service.  Specifically, the veteran asserts 
that he has current back disability due to a personal assault 
during service in 1972, and also due to a subsequent 
automobile accident.  The veteran testified at his personal 
hearing that his back pain began almost immediately after the 
assault, and has worsened over the years.  

A careful review of the veteran's service medical records 
reveal that the veteran was treated in March 1972 for 
residuals of trauma to the sacral area, including loss of 
sensation and pain.  On examination there was an area of 
erythema of skin over the sacrum.  The veteran complained of 
decreased sensation.  There was good motor function, deep 
tendon reflexes were 2+ bilaterally and Babinski's sign was 
negative.  The impression was that of skin trauma.  The 
examiner noted that nerve loss was doubtful.

The veteran's separation examination was negative for any 
complaints, findings or diagnosis of a back injury or 
residuals therefrom.

There are no post-service records in the claims file dated 
prior to 1997.  A private x-ray report from August 1997 
showed degenerative changes above the spine.

An October 1998 private treatment record reveals that the 
veteran reported that his lower back pain was caused (or 
started after) nailing plywood in an awkward position.  
Another private clinical report from December 1998 reveals 
that the veteran reported low back pain for 5 years.

MRI of 1999 found marked degenerative changes in the 
lumbosacral spine; first degree spondylolisthesis at L2-3; 
marked left facet hypertrophy at L2-3 and right facet 
hypertrophy at L3-4; and a left far-lateral disc protrusion 
at L4-5.  Also seen was a right paramedian L5-S1 disc 
extrusion versus posterior bony spur with some compression of 
the underlying thecal sac.  Also, there was anterior wedging 
of several of the mid thoracic vertebral bodies and some 
bulging discs seen in the upper thoracic spine without 
evidence of spinal stenosis.  

In March 2001, the veteran was provided notice of the 
Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, 
the RO fulfilled any duty to notify the veteran as to the 
laws and regulations governing his appeal, to provide notice 
as to the type of evidence necessary to reopen the claim, to 
provide notice of the veteran's responsibility to provide 
evidence, and to provide notice of the actions taken by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The veteran submitted a March 2001 letter from his private 
doctor that indicated the veteran was evaluated in January 
2001 with symptoms of neck and back pain, as well as 
intrascapular pain and symptoms related to left ulnar nerve 
injury.  The doctor further stated that, "Apparently, the 
patient was mugged while he was in the military service in 
1972, and as a result sustained residual back problem which 
persisted and has gotten worse over the years.  At the 
moment, the patient suffers from symptoms most consistent 
with lumbar disc disease with permanent impairment and 
disability related to the same."  The doctor further stated, 
" I feel that all his back symptoms are related to his 
service connected injury of 1972."  

The veteran was afforded a VA examination in November 2001.  
The veteran reported that someone struck him in the back of 
the head during service in 1972, causing a concussion.  The 
veteran reported that he was hospitalized for two weeks.  The 
veteran also reported that he injured his back in October 
2000 in Panama City when he was hit by a truss on the top of 
the head, had a concussion and has had headaches, loss of 
memory, flashbacks ever since.  The veteran reported that his 
legs were numb and that his back hurts all the time.  The 
veteran indicated that he took no medications.  The examiner 
noted that the veteran complained of pain in both legs, both 
hips, both knees, both feet, both arms, both shoulders, both 
elbows, both wrists.  Yet, the examiner noted, there was 
nothing wrong with any of those joints as far as range of 
motion was concerned.  The only thing the doctor noted was a 
slight decrease in lateral flexion to the right which only 
went to about 30 degrees.  He was able to flex all the way to 
90, extend to 30 and so forth.  The examiner's impression was 
that the veteran had an injury in 1972 which led to his 
rather conversion symptoms and his other injury in October 
2000 was also an insult to his system but no amount of pain 
of disability he described could have been due to repeated 
concussions.  The diagnosis was that of (1) cerebral 
concussion, 1972 and 2000.  Conversions symptoms associated 
with that.  The examiner took x-ray studies; and (2) 
degenerative joint disease, multiple joints.  

A private MRI in February 2002 noted that none of the 
multiple deformities could easily be attributed to a recent 
injury.  All of the findings were most indicative of more 
chronic disease.  Such chronic disease could possibly have 
been accentuated by an injury, but the precise tie of that 
injury could not be predicted.  

An August 2002 VA examination noted severe degenerative 
arthritis of the thoracic and lumbar spine.

During the veteran's personal hearing, he indicated that he 
had service medical records and/or VA treatment records in 
support of his claim, and it is unclear whether the records 
referred to are currently contained in the claims file.  In 
addition, the veteran noted that he was in receipt of 100 
percent Social Security.  As such, the veteran should be 
asked to submit any evidence he may have, including the 
records referred to during the June 2003 personal hearing 
regarding his claim of service connection.  Also, the RO 
should obtain any medical records used by the Social Security 
Administration in reaching the decision to grant Social 
Security disability benefits.  

The veteran's representative noted that the veteran's alleged 
incidents in service were investigated by the military police 
and that he was treated as a result of the incidents.  In 
addition, the representative noted that the veteran also 
indicated that he had x-ray studies done at the Brooke Army 
Medical Center which are not currently of record.  The 
representative noted that any such records would not be kept 
with the service medical records, but rather, would be 
additional records or maintained on post.  In addition, the 
representative asserted that there should have been a morning 
report entry and separate unit records such as charter 
quarter reports concerning the incident during which the 
veteran allegedly injured his back.  The representative 
indicated that since the veteran was in Delta Company, 1st 
Battalion, 3 Basic Training Brigade, that VA should be able 
to obtain records showing a major incident such as the one 
reported by the veteran.

In addition, the veteran should be afforded a VA examination 
to determine the current nature and likely etiology of the 
claimed low back injury.  The examiner should provide a 
medical opinion with adequate rationale as to the likelihood 
that the veteran's trauma to the sacral area during service, 
or the concussions incurred during service led to the 
veteran's current back condition.  

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
recently amended with the enactment of the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claim, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As this case is being remanded to the RO for further 
development of the record, the RO must therefore make certain 
that all necessary development and required assistance to the 
veteran per the directives of VCAA and Quartuccio are 
completed before returning the case to the Board.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he provide any evidence in 
his possession that pertains to the 
claim, to include any service medical or 
VA treatment records.

2.  The RO should request copies of the 
veteran's service medical records, 
military police investigation reports, 
morning reports and his 
personnel/administrative records, from 
the National Personnel Records Center or 
other appropriate location.  These 
records should be associated with the 
claims file.

3.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
low back, not already associated with the 
claims file.  

4.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran.  
These records should be associated with 
the claims file.

5.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed low back 
disability.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and pertinent documents 
therein reviewed by the examiner in 
connection with the requested study.  The 
examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
low back injury in service.  Based on 
his/her review of the case and 
examination of the veteran, the examiner 
should provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not that the veteran has 
current disability of the low back, to 
include arthritis of the spine, due to 
disease or injury which was incurred in 
or aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

6.  Following completion of the 
development requested hereinabove, the RO 
must review the veteran's claim.  The RO 
in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 and Quartuccio is completed.  
If the benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


